DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is compliant or proven to be compliant with the National Association of Corrosion Engineers (NACE) MR0175 standard” in claim 24 is a relative term which renders the claim indefinite. The term “compliant or proven to be compliant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear from the specification what property or characteristic (such as hardness, welding properties, etc. from the standard are required in the claim; thereby making the metes and bounds of the claim indefinite.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 18, 20 and 23, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamentgen (EP3335820A2).
Regarding Claim 18, Hamentgen teaches a method of forming a multi-metallic component (or composite body) comprising the steps of: 
Filling a HIP (hot isostatic pressing capsule) with powder [0029], where one or more powders can be molded or bonded together [0020] or optionally, a separating body such as sheet (foil) can be placed between the different powder parts [0021]; thereby serving as a boundary layer; where the capsule is evacuated and sealed gas-tight [0033]and performing HIP to consolidate the body. [0029, 0033]
Regarding Claim 20, the boundary layer of Hamentgen by being placed between the two powder layers and the walls is considered to have contours (an outline) that corresponds to features of the canister and thereby the outer surface of the component when sintered together. 
Regarding Claim 23 and 26-27, Hamentgen teaches the alloy powders can be one of CrMo or Cr-Mn-Ni steel [0006] (Ni is optional Ni<1.1); cobalt based alloys (CoCr alloys) [0015]. 
Regarding Claim 29, the boundary layer of Hamentgen by being placed between the two powder layers and the walls is considered to have contours (an outline) that corresponds to features of the canister and thereby the outer surface of the component when sintered together. 



Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamentgen (EP3335820A2) as applied to Claims 18 and 26 above. 
Regarding Claims 19 and 28, and the claim limitation of disposing a third metal alloy powder on top of a second metal boundary on the second metal alloy powder in the canister; Hamentgen teaches “the powder part can be bonded to one or more other powder parts” [0020], this implies two, three, or more powder parts being bonded together; and that a separating body such as sheet (foil) can be placed between the different powder parts in order to prevent powders of different parts from mixing before or during the heat treatment [0021]; thereby serving as a boundary layer; but does not explicitly say that between each powder part, a metal boundary is present; however, it is interpreted that the reference disclosure in teaching both that two, three or more powder parts can be joined and that a separating body can be placed between two parts being boned, that an ordinary artisan would ‘at once envisage’ the claimed arrangement of metal boundaries between each interface of different powder parts to be joined. (See MPEP 2131.02(III)). 
Alternatively, it would have been obvious to one of ordinary skill in the art to dispose a metal boundary between the interface of each powder region to be joined together as a whole under HIP for the purpose of preventing intermixing between each region before or during the heat treatment as taught by Hamentgen. 

Claim(s) 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (EP3335820A2) as applied to Claims 18 and 26-27 above, in view of Tonks et al. (US20060266801A1).
Regarding Claims 21 and 30, Hamentgen does not teach the boundary layer is positioned to provide a curved interface between the first metal alloy powder and the second powder, however, Tonks teaches the assembly of a component by HIP for bladed discs for gas turbines [0001] and teaches the blade portion is joined to the disc with a union piece (interface layer) [0025] and where the joint is radiused (curved) as it is known that a curved and tapered joint serves to reduce stresses in the blade/disc interface [0026] (Figure 3). Therefore, one of ordinary skill in the art would have been motivated to join the components of Hamentgen with a curved shaped interface for the purpose of reducing stresses upon hot isostatic pressing, thereby improving joining of the two parts. 




Claim(s) 22, 25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (EP3335820A2) as applied to Claims 18 and 26-27 above, in view of Carbaugh et al. (US20130153204A1).
Regarding Claims 25 and 32, Hamentgen teaches a composite body can be made of different alloy parts joined together by hot isostatic pressing [0001], however, Hamentgen does not teach that a shear ram specifically can be produced, or that one part is a blade section and the other part is a body section formed of the second metal part. However, Carbaugh teaches an assembly for making blow out preventers for sealing, controlling, and monitoring oil and gas wells [0002] where a ram type (including a shear ram) can comprise shear blades to cut through well casing while sealing the wellbore [0003], and that the blade can be attached to the ram block (body section) or the blade can be machined directly into the ram block [0019] and where the cutting blades are made of a hardened material [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Hamentgen to form a composite in the form of a shear ram as taught by Carbaugh having a body section and blade section where the blade section is comprised of a hard metal alloy; the purpose of using hot isostatic pressing would be to predictably join these two segments without the need of complex machining equipment or the need to weld the two segments together, and to form a blowout preventer to control downhole pressure in oil and gas wells. 
Regarding Claims 22 and 31, Carbaugh teaches the blade portion (104) is joined to the body (110) in such a way that an interior is formed between exterior surfaces of the body. (Figure 1)

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamentgen (EP3335820A2) in view of Carbaugh et al. (US20130153204A1) as applied to claim 25 above, in further view of Huff et al. (US20080078081A1).
Regarding Claim 24, Hamentgen in view of Carbaugh teach that a blowout preventer in the form a shear ram can be formed by hot isostatic pressing. However, the references do not teach whether the formed product is compliant with NACE MR0175 standard. However, Huff teaches a method of forming a blowout preventer and teaches that a typical design criteria for oil and gas field components is found in NACE MR0175 which limits the maximum hardness of parts to Rockwell C 22 or Brinell 237 for low-alloy steels and that under fatigue loading conditions of NACE MR0175, the allowable applied stress may be limited to 50-65 ksi or less [0010-0011] for the purpose of ensuring the parts are durable enough to withstand the corrosion and pressure of wellbores [0007] ; therefore one of ordinary skill designing a blowout preventer of Hamentgen in view of Carbaugh would be motivated to ensure that part follows the criteria of NACE MR0175 for the purpose of ensuring the parts are durable enough to withstand the corrosion and pressure of wellbores. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735